DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 1/25/2022.
Claim 22 is canceled. 
Claims 1-21, 23 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/25/2022 has been entered. 

Response to Arguments
Applicant's arguments filed “Claim 22 is incorporated into independent claims 1 and 11. Even if the examiner disagrees with applicant regarding the lack of obviousness under 35 USC 103, incorporation of claim 22 into the independent claims obviates the rejection under 35 USC 102” have been fully considered but they are not persuasive. The examiner notes that the primary reference discloses maintenance scheduling system which includes the variation model, while the secondary reference discloses a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables. It would be obvious to combine the two reference as dimension reducing model is just a particular type of data modeling that could be apply to different applications. Furthermore, the examiner note that Cella reference discloses in Para 2214 “executing a dimensionality reduction algorithm on the sensed data. The dimensionality . 

Applicant’s arguments, see page 8, filed "each of claims 1 and 11 define the set of parameters for the single route part as including at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions", with respect to the rejection(s) of claim(s) 1, 11 under 35 USC 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view a combination of the previous reference and Mollmann (US20080027686A1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recited “each of the parameters being measured at multiple span positions” however the specification does not disclose or support the limitation of “each of the parameters being measured at multiple span positions”. The examiner note that Para 46 of the specification discloses “As can be seen, each individual fan blade 174 defines multiple parameters many of the example parameters as well as additional parameters can be required to meet tolerances at each of multiple span positions resulting in a substantial number of parameters, any one of which can disqualify the fan blade 174 if it is out of tolerance range under existing manufacturing processes”, however, the specification does not disclose measuring being conducted at multiple span positions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US PG Pub 20170323274 A1) in view of Mollmann (US20080027686A1) and Cella (US PG Pub US20210157312A1).

	Regarding claim 1, Johnson teaches a maintenance scheduling system for gas turbine engine components (Johnson: Para 21 “deriving the schedule for maintenance operations applied to the engines”; Para 272 “processing system 1000 includes a processor 1002 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 1004 (e.g.,  comprising: 
	a computer (Johnson: Para 83 “The emulation and simulation system is used to calculate the current 157, future 158, or any interval of time I 59 state condition for any aspect of the system from a specific part 128 or subsystem 122 of a given asset or to the specific asset 121 as a whole or to classes of assets”; i.e. emulation and simulation system encompass a computer system) configured to receive a set of measured parameters for each gas turbine engine component in a plurality of substantially identical gas turbine engine components (Johnson: Para 25 “engine state estimation (e.g., including damage state estimation) is determined using cumulative damage models (CDMs) over historical, current, and future time horizons using historical data. The basis for these damage models may be historical observation of engine operations and resultant repairs to create probabilities of life such as Weibull distributions. In other instances. Physics based first principle engineering models are derived with, for example, thermodynamics, chemical and metallurgical analysts. The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts).”; Para 88 “the states may be represented as numerical values or in one embodiment as a color, for example red, yellow and green. Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life or hours or cycles used up to a given point in time, a physical measure such as BTU/kWHr, a given scale to characterize damage such as a Blade Damage Report, a dimensional measure, a sensor scale such as PSI or the state of the asset, its subsystem or parts”; i.e. the emulation and simulation system would account for a computer system which receive historical data that encompasses receive a set of measured parameters, lastly the example of Blade Damage Report would encompasses gas turbine engine component in a plurality of substantially identical gas turbine engine components as blades are identical and individually measured), and determine a variation model based on the set of measured parameters wherein each of the gas turbine engine components (Johnson: Para 90 “The digital twins 141 and 142 represent the application of cumulative damage models to determine the states of different parts or subsystems within the engine at different points in time”; i.e. cumulative damage models encompass variation model) is a single route component and has been utilized in a substantially identical single route (Johnson: Para 85 “The emulation and simulation system is used to calculate and orchestrate the assignment 123 of specific higher level systems 117 such as a plane, which has specific engines 121 which are comprised of specific subsystems 122 and parts 128 that are in turn operated 127 in a determined way by the optimizer 154 for efficiency and/or life consumption—with a duty or schedule 116 such as a route or sequence of routes with specified operations parameters such as allowed rate of power output”; Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and forth between two points”; i.e. the emulation and simulation system does take in consideration of a route)…;
	 the computer system including at least one simulated engine model, the simulated engine model being configured to determine a predicted operation of each gas turbine engine component in the plurality of substantially identical gas turbine engine components (Johnson: Para 73 “a first operational path 120 and a second operational path 125, such as actual operations a simulated scenario or replication over-time 105 for operating an industrial system, such as aircraft, their engines and the key subsystems there-in”; Para 282 “subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; i.e. the simulation include the engines and key subsystem which have subcomponents such as blades which map to plurality of substantially identical gas turbine engine components);
	 a first software module configured to correlate variations in the set of parameters for each of the gas turbine engine components in the plurality of substantially identical gas turbine engine components with a set of the predicted operations of each gas turbine engine component in the plurality of substantially identical gas turbine engine components, thereby generating a predictive model based on the variations (Johnson: Para “FIGS. 1A-1G are framework diagrams illustrating the relationships of the system's control points and operational paths associated with an example industrial system. Such relationships may include, for example, relationships between asset duty assignment, resultant system and sub-component life consumption state, system and sub-component reliability and their effects on service timing, work scope and service operations, and so on” Para 102 “FIG. 1F graphically depicts the relationship between the asset, for example an aircraft engine, system rate of power output 110, time 105, and useful life 115 consumption and system reliability probability 160 for the one or more operational paths 120, 125, 140 (one that to a current time has be actually realized and other paths which are candidate scenarios that are simulated by the system) and its associated subsystems”; i.e. the relationships indicate correlation of the duty assignment (a set of the predicted operations) and resultant system and sub-component life consumption state, system and sub-component reliability , thereby generating a predictive model based on the variations (Johnson: Para 86 “In the historical emulated 157 mode, the actual state estimation causal factors and exogenous conditions are sequenced through time intervals either continuously or in discrete lime segments or by event trigger's. To simulate the state estimation into the future 158 or over an interval of time 159 that may include operations not physically occurring as yet 163, the exogenous factors 109, 165, in example embodiments, are first simulated in a random walk and then, as the system simulator indexes through future time, value 113 for these damage factors are written to the inputs of the one or more state estimation engines 134, 171, 174, 173, 176, the state change is calculated and then accumulated 115 (shown, for example, as useful life)”), the predictive model being configured to predict at least one of efficiency, bending and vibration of a component based on actually measured parameters of the component (Johnson: Para 25 “engine state estimation (e.g., including damage state estimation) is determined using cumulative damage models (CDMs) over historical, current, and future time horizons using historical data. The basis for these damage models may be historical observation of engine operations and resultant repairs to create probabilities of life such as Weibull distributions. In other instances. Physics based first principle engineering models are derived with, for example, thermodynamics, chemical and metallurgical analysts. The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts). The data may be used for the setting of life limits (e.g., in cycles independently or in conjunction with metal temperatures or in The state condition refers to one or more of physical apparatus damage, remaining useful life, efficiency, reliability, shape, surface roughness measurement, crack length or depth or other physical aspect of an industrial system in whole or in part. The state at any interval of time 105 between time zero 106 to the present 161 or future time 163, 165 or any incremental segment of time (e.g., 161 to 163, 161 to 165, or 163 to 165)”; Para 83 “The emulation and simulation system is used to calculate the current 157, future 158, or any interval of time I 59 state condition for any aspect of the system from a specific part 128 or subsystem 122 of a given asset or to the specific asset 121 as a whole or to classes of assets such as, for example, an engine type that is defined as having certain parts or vintage or service history or service contract or other type classification”), the actually measured parameters including all the measured parameters of in the set of measured parameters(Johnson: Para 25 “engine state estimation (e.g., including damage state estimation) is determined using cumulative damage models (CDMs) over historical, current, and future time horizons using historical data … The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts)”); and 
a second software module configured determine a predictive model operable to determine a predicted wear pattern of a second single route component, wherein the second single route component is substantially identical to the gas turbine engine components predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and forth between two points. The optimizer 154 may identify particular costs (e.g., costs associated with maintenance requirements of a particular wear pattern in the engines, fuel burn, and so on) based on simulations of all of the subsystems of the engines. Based on the identification of the costs and an analysis of the flight schedules of a fleet of aircraft of the customer”; i.e. maintenance requirements of a particular wear pattern in the engines indicate that the wear pattern is predicted in the simulations;  Para 189 “CDM/DRM or custom analytic approach—accumulation of flight-by-flight damage with specified threshold for inspection or removal, in the MMA approach, each parameter used to calculate the CDM/DRM is forecast for the given flight schedule and the CDM/DRM is updated after each flight”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, maintenance workscopes, scheduling, and spare parts. When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level efficiencies and strategic planning”; i.e. a component from a different aircraft in a fleet of aircraft of the customer flying the same route would encompass second single route component is substantially identical to the gas turbine engine components as planes share same components).
Yet Johnson do not teach …wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions, and wherein the variation model is a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables.
However, in the same field of endeavor, Cella teaches …wherein the variation model is a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables (Cella: Para 1061 “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning tasks by machine learning systems, such as supervised learning, unsupervised learning, and reinforcement learning. Supervised learning may include presenting a set of example inputs and desired outputs to the machine learning systems. Unsupervised learning may include the learning algorithm itself structuring its input by methods such as pattern detection and/or feature learning. Reinforcement learning may include the machine learning systems performing in a dynamic environment and then providing feedback about correct and incorrect decisions. In examples, machine learning may include a plurality of other tasks based on an output of the machine learning system. In examples, the tasks may also be classified as machine learning problems such as classification, regression, clustering, density estimation, dimensionality reduction, anomaly detection, and the like. In examples, machine learning may include a plurality of mathematical and statistical techniques”; Para 2214 “The selection operation can also or alternatively comprise receiving data indicative of environmental executing a dimensionality reduction algorithm on the sensed data. The dimensionality reduction algorithm can be one or more of a Decision Tree, Random Forest, Principal Component Analysis, Factor Analysis, Linear Discriminant Analysis, Identification based on correlation matrix, Missing Values Ratio, Low Variance Filter, Random Projections, Nonnegative Matrix Factorization, Stacked Auto-encoders, Chi-square or Information Gain, Multidimensional Scaling, Correspondence Analysis, Factor Analysis, Clustering, and Bayesian Models. The dimensionality reduction algorithm can be performed at a data collector 12008, a swarm 12006 of data collectors 12008, a network 12010, a computing system 12012, a data pool 12014, or combination thereof. In aspects, executing the dimensionality reduction algorithm can comprise sending the sensed data to a remote computing device”; Para 2244 “a method for data collection in an industrial environment having self-organization functionality, the method according to one disclosed non-limiting embodiment of the present disclosure can include analyzing a plurality of sensor inputs, sampling data received from the sensor inputs, and self-organizing at least one of (i) a storage operation of the data, (ii) a collection operation of sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs, wherein the selection operation includes identifying a target signal to be sensed, receiving a signal relating to at least one condition of the industrial environment, based on the signal, changing at least one of the sensor inputs analyzed and a frequency of the sampling, receiving data indicative of environmental conditions near a target associated with the target signal, transmitting at least a portion of the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify maintenance scheduling system of Johnson with the feature of the variation model is a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables disclosed by Cella. One would be motivated to do so for the benefit of “data collection in an industrial environment having self-organization functionality” (Cella: Para 2244).
Yet the combination of Johnson and Cella do not teach …wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions…
However, in the same field of endeavor, Mollmann teaches …wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle (Mollmann: Para 19 “Method 300 includes receiving 302 at least one geometric parameter measurement of a plurality of blades in a row of blades. The fan blade geometric parameter may be based on a determination by an acoustics specialist and fan aerodynamics specialists relative to a customer specification. The geometric parameter may be any suitable geometric blade parameters, such as, but not limited to, a blade section stagger angle, a blade thickness, a blade chord length, a blade camber, a blade height, a blade tangential position, a blade axial position, , each of the parameters being measured at multiple span positions (Mollmann: Para 15 “Blade 40 is representative of the plurality of circumferentially-spaced blades 40 that are each mapped into a specific slot 104 based on measured parameters of blade 40. As used herein, mapping is defined as assigning a specific blade into a specific slot in the rotor using a physical parameter of the blade, or physical parameters of a plurality of blades to determine the assignment”; Para 26 “The initial blade sequence is iteratively remapped 316 to reduce the maximum difference of the geometric parameter measurement(s) between adjacent blades, the vector sums of the plurality of moment weights, and the vector sum(s) of the geometric parameter measurement(s) to values that are less than the respective predetermined values”; i.e. during the remapping of the blades the measurements are redetermined therefor encompassing the each of the parameters being measured at multiple span positions)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify maintenance scheduling system of the combination of Johnson and Cella with the feature of wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions disclosed by Mollmann. One would be motivated to do so for the benefit of “minimize blade to blade orientation and/or geometry variations” (Mollmann: Para 4).

claim 2, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 1, while Johnson further teaches the plurality of substantially identical gas turbine engine components are manufactured via a single manufacturing process (Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; i.e. blades are consider as components manufactured via a single manufacturing process).

Regarding claim 3, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 2, while Johnson further teaches the second software module is configured to determine a maintenance schedule of the second single route component based on the predicted wear pattern (Johnson: Para 88 “FIG. 1F, including the digital twins 141 and 142, may be presented in a user interface such that a customer may experiment with what-if scenarios pertaining to engine assignment, operations, and maintenance schedules, including cost and efficiency calculations”; Para 96 “Based on simulations, the service provider may better predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and with maintenance requirements of a particular wear pattern in the engines, fuel burn, and so on) based on simulations of all of the subsystems of the engines. Based on the identification of the costs and an analysis of the flight schedules of a fleet of aircraft of the customer”; i.e. maintenance requirements of a particular wear pattern in the engines indicate that the wear pattern is predicted in the simulations).

Regarding claim 4, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 3, while Johnson further teaches the maintenance schedule includes a length of time until the second single route component is due for maintenance (Johnson: Para 96 “Based on simulations, the service provider may better predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 29 “the portfolio has an economic life forecast, such as when engines will be retired from service or sub-component of an engine will be repaired, placed, or retired”).

Regarding claim 5, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 3, while Johnson further teaches the maintenance schedule includes a predicted repair method, the predicted repair method being a repair method configured to place the second single route component within qualification parameters (Johnson: Para 96 “Based on simulations, the service provider may better predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 98 “If a proper inventory of serviceable used or repaired parts is not available for swapping into an engine (e.g., to service a subsystem of the engine), the service provider may need to use a new part”; i.e. kind of maintenance encompasses a repair method, replaced with a new or serviceable used part encompasses placing the second single route component within qualification parameters).

Regarding claim 6, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 5, while Johnson further teaches the predicted repair method includes a specific repair operation (Johnson: Para 302 “The flexible repairs optimizer is run on an ongoing basis with changes in forecast confidence interval 1470 or parts selection changes 1430. The parts are placed into the most likely to be assigned repair operation 1446; said repair location being one location in a network of shops; Para 303 “Where the system computes a confidence interval broad enough 1400-1 as to make the assignment of repair parts, part type 1440, 1442, 1446, 1422, 1420, 1433 and capacity 1418, 1446 at one or more time intervals 1472 indeterminate or where the financial objectives or limits cannot be met, a targeted physical inspection 1452 is scheduled to establish the state of the assets in the system and their forecast accuracy”; i.e. the assigned repair operation encompasses specific repair operation).

Regarding claim 7, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 1, while Johnson further teaches the plurality of substantially identical gas turbine engine components includes at least 25 substantially identical turbine engine components (Johnson: Para 282 “An industrial system, such as a fleet blades”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, maintenance workscopes, scheduling, and spare parts. When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level efficiencies and strategic planning”; i.e. at least 25 identical gas turbine engine components maps to blades in a enginon on a single aircraft which is well known to be over 25).

Regarding claim 8, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 4, while Johnson further teaches the maintenance scheduling system of claim 4, wherein the plurality of substantially identical gas turbine engine component includes at least 200 substantially identical turbine engine components (Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level efficiencies and strategic planning”; i.e. at least 200 substantially identical turbine engine components maps to blades on a fleet of aircraft which is well known to be over 200).

Regarding claim 9, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 1, while Johnson further teaches the predictive model is a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component (Johnson: Para 25 “The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts)”).

Regarding claim 10, the combination of Johnson, Cella, and Mollmann teaches the maintenance scheduling system of claim 1, while Johnson further teaches the maintenance schedule module is configured to provide the suggested repair to a maintenance system, thereby causing the second single route component to be repaired (Johnson: Para 40 “A DTOO model of customer operations may call and/or incorporate the digital twins of the equipment and business system the customer is operating to either explore potential future scenarios (as a human-driven sensitivity/what-if tool), or in a more advanced form, actually suggest optimal asset or process modification, assignment, control limits and setpoints, repairs and support services deployment recommendations for in support of the equipment (closed-loop optimization)”; Para 96 “based on the simulations, the service provider's shops may have more advance notice of maintenance needs of each of the specific assets of its customer's, allowing it to streamline its capacity use or inventory, such as inventory of expensive (e.g., multi-million dollar) parts (e.g., engine repair kits)”; Para 75 “component parts and subsystems of the example industrial system may operate over time such that the useful life of those components is consumed during that time. Accordingly, the industrial system needs maintenance from time to time to replace or rebuild the component parts or the entirety of the industrial system”; i.e. maintenance from time to time to replace or rebuild the component parts would encompasses the second single route component to be repaired).

	Regarding claim 11, Johnson teaches a method for maintaining a gas turbine engine component comprising: 
	Training a maintenance schedule module (Johnson: Para 83 “The emulation and simulation system is used to calculate the current 157, future 158, or any interval of time I 59 state condition for any aspect of the system from a specific part 128 or subsystem 122 of a given asset or to the specific asset 121 as a whole or to classes of assets”; i.e. emulation and simulation system encompass maintenance schedule module)  via receiving a set of measured parameters for each gas turbine engine component in a set of single route gas turbine engine components (Johnson: Para 25 “engine state estimation (e.g., including damage state estimation) is determined using cumulative damage models (CDMs) over historical, current, and future time horizons using historical data. The basis for these damage models may be historical observation of engine operations and resultant repairs to create probabilities of life such as Weibull distributions. In other The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts).”; Para 88 “the states may be represented as numerical values or in one embodiment as a color, for example red, yellow and green. Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life or hours or cycles used up to a given point in time, a physical measure such as BTU/kWHr, a given scale to characterize damage such as a Blade Damage Report, a dimensional measure, a sensor scale such as PSI or Temperature or a percent of a metric that connotes the state of the asset, its subsystem or parts”; i.e. the emulation and simulation system would account for a computer system which receive historical data that encompasses receive a set of measured parameters, lastly the example of Blade Damage Report would encompasses gas turbine engine component in a plurality of substantially identical gas turbine engine components as blades are identical and individually measured)… wherein each single gas turbine engine component has been exposed to a substantially identical route for a substantially identical duration (Johnson: Para 88 “the state estimations of the asset and us parts and subsystems 141, 142, the states may be represented as numerical values or in one embodiment as a color, for example red, yellow and green. Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life or hours or cycles used up to a given point in time, a physical measure such as BTU/kWHr, a given scale to characterize damage such as a Blade Damage Report, a dimensional the state of the asset, its subsystem or parts”; Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and forth between two points” Para 87 “maintenance work, inspections, damage and so on are also managed by the emulator-simulator and consumed into the state estimations 134”; i.e. the emulation and simulation system receive state estimations that encompasses receive a set of measured parameters from identical route, lastly the example of Blade Damage Report would encompasses gas turbine engine component in a plurality of substantially identical gas turbine engine components as blades are identical and individually measured), generating a variation model of the set of single route gas turbine engine components(Johnson: Para 90 “The digital twins 141 and 142 represent the application of cumulative damage models to determine the states of different parts or subsystems within the engine at different points in time”; i.e. cumulative damage models encompass variation model)… determining a simulated response of each of the single route gas turbine engine components within a simulated engine model (Johnson: Para 90 “The digital twins 141 and 142 represent the application of cumulative damage models to determine the states of different parts or subsystems within the engine at different points in time”; Para 85 “The emulation and simulation system is used to calculate and orchestrate the assignment 123 of specific higher level systems 117 such as a plane, which has specific engines 121 which are comprised of specific subsystems 122 and parts 128 that are in turn operated 127 in a determined way by the optimizer 154 for efficiency and/or life consumption—with a duty or schedule 116 such as a route or sequence of routes with specified operations parameters such as allowed rate of power output”), and correlating variations in the set of parameters for each of the single route gas turbine engine components in the set of single route gas turbine engine components with a set of the predicted wear patterns of each gas turbine engine component in the set of single route gas turbine engine components ((Johnson: Para “FIGS. 1A-1G are framework diagrams illustrating the relationships of the system's control points and operational paths associated with an example industrial system. Such relationships may include, for example, relationships between asset duty assignment, resultant system and sub-component life consumption state, system and sub-component reliability and their effects on service timing, work scope and service operations, and so on” Para 102 “FIG. 1F graphically depicts the relationship between the asset, for example an aircraft engine, system rate of power output 110, time 105, and useful life 115 consumption and system reliability probability 160 for the one or more operational paths 120, 125, 140 (one that to a current time has be actually realized and other paths which are candidate scenarios that are simulated by the system) and its associated subsystems”; i.e. the relationships indicate correlation of the resultant system and sub-component life consumption state (set of the predicted wear patterns) and system and sub-component reliability and their effects on service timing, work scope and service operations (set of parameters)), thereby generating a predictive model based on the variations, wherein the predictive model is configured to predict an expected wear pattern (Johnson: Para 96 “Based on simulations, the service provider may better predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”); and 	
generating a maintenance schedule for a second gas turbine engine component, substantially identical to each gas turbine engine component in the set of single route gas turbine engine components (Johnson: Para 96 “Based on simulations, the service provider may predict when an engine is coming for maintenance, and what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and forth between two points. The optimizer 154 may identify particular costs (e.g., costs associated with maintenance requirements of a particular wear pattern in the engines, fuel burn, and so on) based on simulations of all of the subsystems of the engines. Based on the identification of the costs and an analysis of the flight schedules of a fleet of aircraft of the customer”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, maintenance workscopes, scheduling, and spare parts. When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level efficiencies and strategic planning” i.e. a component from a different aircraft in a fleet of aircraft of the customer would encompass second single route component is substantially identical to the gas turbine engine components as planes share same components).
	Yet Johnson do not teach … the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions … wherein the variation model is a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables.
 …wherein the variation model is a dimension reducing model describing observable variables' values using a smaller number of independent, latent variables (Cella: Para 1061 “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning tasks by machine learning systems, such as supervised learning, unsupervised learning, and reinforcement learning. Supervised learning may include presenting a set of example inputs and desired outputs to the machine learning systems. Unsupervised learning may include the learning algorithm itself structuring its input by methods such as pattern detection and/or feature learning. Reinforcement learning may include the machine learning systems performing in a dynamic environment and then providing feedback about correct and incorrect decisions. In examples, machine learning may include a plurality of other tasks based on an output of the machine learning system. In examples, the tasks may also be classified as machine learning problems such as classification, regression, clustering, density estimation, dimensionality reduction, anomaly detection, and the like. In examples, machine learning may include a plurality of mathematical and statistical techniques”; Para 2214 “The selection operation can also or alternatively comprise receiving data indicative of environmental conditions near a target associated with the target signal, transmitting at least a portion of the received sampling data to another data collector according to a predetermined hierarchy of data collection, receiving feedback via a network connection relating to a quality or sufficiency of the transmitted data, analyzing the received feedback, and, based on the analysis of the received executing a dimensionality reduction algorithm on the sensed data. The dimensionality reduction algorithm can be one or more of a Decision Tree, Random Forest, Principal Component Analysis, Factor Analysis, Linear Discriminant Analysis, Identification based on correlation matrix, Missing Values Ratio, Low Variance Filter, Random Projections, Nonnegative Matrix Factorization, Stacked Auto-encoders, Chi-square or Information Gain, Multidimensional Scaling, Correspondence Analysis, Factor Analysis, Clustering, and Bayesian Models. The dimensionality reduction algorithm can be performed at a data collector 12008, a swarm 12006 of data collectors 12008, a network 12010, a computing system 12012, a data pool 12014, or combination thereof. In aspects, executing the dimensionality reduction algorithm can comprise sending the sensed data to a remote computing device”; Para 2244 “a method for data collection in an industrial environment having self-organization functionality, the method according to one disclosed non-limiting embodiment of the present disclosure can include analyzing a plurality of sensor inputs, sampling data received from the sensor inputs, and self-organizing at least one of (i) a storage operation of the data, (ii) a collection operation of sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs, wherein the selection operation includes identifying a target signal to be sensed, receiving a signal relating to at least one condition of the industrial environment, based on the signal, changing at least one of the sensor inputs analyzed and a frequency of the sampling, receiving data indicative of environmental conditions near a target associated with the target signal, transmitting at least a portion of the received sampling data to another data collector according to a predetermined hierarchy of data collection, receiving feedback via a network connection relating to a quality or sufficiency of the transmitted data, analyzing the received feedback, and based on the analysis of the received feedback, executing a dimensionality reduction algorithm on the sensed data”)…

Yet the combination of Johnson and Cella do not teach …wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions…
However, in the same field of endeavor, Mollmann teaches …wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle (Mollmann: Para 19 “Method 300 includes receiving 302 at least one geometric parameter measurement of a plurality of blades in a row of blades. The fan blade geometric parameter may be based on a determination by an acoustics specialist and fan aerodynamics specialists relative to a customer specification. The geometric parameter may be any suitable geometric blade parameters, such as, but not limited to, a blade section stagger angle, a blade thickness, a blade chord length, a blade camber, a blade height, a blade tangential position, a blade axial position, and/or a blade radial position. The geometric parameter measurement may be received from a blade manufacturer and/or may be determined after the blade is received at a manufacturing facility. Generally blade to blade variations in geometric parameters associated with the blades contributes to overall circumferential pressure differences of the row of blades, which manifests , each of the parameters being measured at multiple span positions (Mollmann: Para 15 “Blade 40 is representative of the plurality of circumferentially-spaced blades 40 that are each mapped into a specific slot 104 based on measured parameters of blade 40. As used herein, mapping is defined as assigning a specific blade into a specific slot in the rotor using a physical parameter of the blade, or physical parameters of a plurality of blades to determine the assignment”; Para 26 “The initial blade sequence is iteratively remapped 316 to reduce the maximum difference of the geometric parameter measurement(s) between adjacent blades, the vector sums of the plurality of moment weights, and the vector sum(s) of the geometric parameter measurement(s) to values that are less than the respective predetermined values”; i.e. during the remapping of the blades the measurements are redetermined therefor encompassing the each of the parameters being measured at multiple span positions)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify maintenance scheduling system of the combination of Johnson and Cella with the feature of wherein the set of measured parameters includes at least one chord dimension, radial span length, thickness, contour, circumferential pitch, stacking axis, stagger angle, sweep angle, and dihedral angle, each of the parameters being measured at multiple span positions disclosed by Mollmann. One would be motivated to do so for the benefit of “minimize blade to blade orientation and/or geometry variations” (Mollmann: Para 4).

Regarding claim 12, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches the maintenance schedule includes a suggested repair method based on the determined predicted wear pattern(Johnson: Para 96 “Based on simulations, the service provider may better predict when an engine is coming for what kind of maintenance will need to be performed (e.g., including whether to a part will need to be replaced with a new or serviceable used part) or cause said visits to occur and define the work scope”; Para 97 “The optimizer 154 may identify particular costs (e.g., costs associated with maintenance requirements of a particular wear pattern in the engines, fuel burn, and so on) based on simulations of all of the subsystems of the engines”; Para 188 “component 255 will cause a service event before the subsystem characterized by 240. Because the components differentially wear as a function of exposed conditions, the asset is controlled in one embodiment to enable an optimized schedule that wears several components at a rate that makes the service visit more complete in its workscope—for example, a schedule of repairs done once rather than two service visits”; i.e. kind of maintenance encompasses a repair method).

Regarding claim 13, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches the maintenance schedule includes a suggested specific repair operation based on the determine predicted wear pattern(Johnson: Para 302 “The flexible repairs optimizer is run on an ongoing basis with changes in forecast confidence interval 1470 or parts selection changes 1430. The parts are placed into the most likely to be assigned repair operation 1446; said repair location being one location in a network of shops; Para 303 “Where the system computes a confidence interval broad enough 1400-1 as to make the assignment of repair parts, part type 1440, 1442, 1446, 1422, 1420, 1433 and capacity 1418, 1446 at one or more time intervals 1472 indeterminate or where the financial objectives or limits cannot be met, a targeted physical inspection 1452 is scheduled to establish the state of the assets in the system and their forecast accuracy”; i.e. the assigned repair operation encompasses specific repair operation; Para 188 “component 255 will cause a service event before the subsystem characterized .

Regarding claim 14, the combination of Johnson, Cella, and Mollmann teaches the method of claim 12, while Johnson further teaches further comprising performing the suggested specific repair operation on the second gas turbine engine component (Johnson: Para 302 “The flexible repairs optimizer is run on an ongoing basis with changes in forecast confidence interval 1470 or parts selection changes 1430. The parts are placed into the most likely to be assigned repair operation 1446; said repair location being one location in a network of shops; Para 303 “Where the system computes a confidence interval broad enough 1400-1 as to make the assignment of repair parts, part type 1440, 1442, 1446, 1422, 1420, 1433 and capacity 1418, 1446 at one or more time intervals 1472 indeterminate or where the financial objectives or limits cannot be met, a targeted physical inspection 1452 is scheduled to establish the state of the assets in the system and their forecast accuracy”; i.e. the assigned repair operation encompasses specific repair operation).

Regarding claim 15, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches the set of single route gas turbine engine components includes at least 25 gas turbine engine components (Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the blades”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, maintenance workscopes, scheduling, and spare parts. When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level efficiencies and strategic planning”; i.e. at least 25 identical gas turbine engine components maps to blades in a enginon on a single aircraft which is well known to be over 25).

Regarding claim 16, the combination of Johnson, Cella, and Mollmann teaches the method of claim 15, while Johnson further teaches the set of single route gas turbine engine components includes at least 200 gas turbine engine components (Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; Para 40 “these models can be used to understand the actual performance of the equipment in its operating environment, ultimately providing better forecasts for performance degradation, maintenance workscopes, scheduling, and spare parts. When done at scale (e.g., in aviation context), these models can be integrated and used to provide a fleet-wide perspective to identify system-level .

Regarding claim 17, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches each of the gas turbine engine components in the set of single route gas turbine engine components is manufactured using a single manufacturing process(Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; i.e. blades are consider as components manufactured via a single manufacturing process).

Regarding claim 18, the combination of Johnson, Cella, and Mollmann teaches the method of claim 17, while Johnson further teaches the second gas turbine engine component is operated on the same single route as each single route gas turbine engine components in the set of single route gas turbine engine components (Johnson: Para 97 “the optimizer 154 may identity that a 757 (e.g., with a particular tail number) having two particular engines is currently assigned to repeatedly fly a short (e.g., one-hour flight) back and forth between two points”; Para 73 “a first operational path 120 and a second operational path 125, such as actual operations or a simulated scenario or replication over-time 105 for operating an industrial system, such as aircraft, their engines and the key subsystems there-in”; i.e. the simulated scenario could encompass operating the same route).

Regarding claim 19, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches the predictive model includes a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component (Johnson: Para 25 “The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts)”).

Regarding claim 20, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches each parameter of each gas turbine engine component in the set of single route gas turbine engine is measured after having been operated for a predetermined amount of flight hours (Johnson: Para 191 “Degradations to asset performance may be caused by many factors, such as for example ambient conditions, temperature and stress cycles. The present disclosure accounts for the specific causal factors of degradation as computed by the cumulative damage models 134, however, contracts do not necessarily have to have these factors in the contractual language or terms but instead can use higher level metrics leading to life consumption such as cycles or hours of use 210. For illustrative purposes, engine flight hours are used to describe one embodiment”; Para 192 “An industrial asset such as an aircraft engine is characterized by subsystems 122 and certain parts 128 such as life limited parts 260, 265 which are tracked by regulatory and contractual specification which, for example, may require a certain maintenance action or replacement when its proxy metric for life consumption 210 is reached. Subsystems 230 are a set of components such as a combustion system or an auxiliary system such as related to fuel or air. These subsystems are characterized, for example, by Weibull failure rates 160, 173, 176, 235, 240, 245 each subsystem having its failure or degradation realized by operation of the asset. In example embodiments, the operations are measured at a high level, such as flight hours or cycles 210”; Para 263 “Local asset assignment and scheduling operating decisions 810 are optimally calculated 805 by the disclosed system. The physical states of the industrial system components that are being measured, automatically estimated and adaptively controlled through time 850 by assigning their operations will enable the achievement of desired life, reliability, maintenance workscope that is a function of life or as a function of higher level KPIs that are optimized for objectives such as shop and production control, fulfilment, used serviceable inventory repair and stocking”; i.e. The physical states of the industrial system components that are being measured… through time 850 by assigning their operations will enable the achievement of desired life, reliability, maintenance workscope encompasses parameter measured after having been operated for a predetermined amount of flight hours).

Regarding claim 21, the combination of Johnson, Cella, and Mollmann teaches the method of claim 11, while Johnson further teaches the variation model provides an average variation and specific wear case of the set of single route gas turbine engine components based on the measured parameters of the set of single route gas turbine engine components (Johnson: Para 88 “the state estimations of the asset and us parts and subsystems 141, 142, the states may be represented as numerical values or in one embodiment as a color, for example red, yellow and green. Numeric values can be the result of engineering and data driven state estimation outputs as expressed as hours of or cycles of remaining life or hours or cycles used up to a given point in time, a physical measure such as BTU/kWHr, a given scale to characterize damage such as a Blade Damage Report, a dimensional measure, a sensor scale such as PSI or Temperature or a percent of a metric that connotes the state of the asset, its subsystem or parts”; Para 33 “In various embodiments, the estimating and pricing uses average estimates derived for many historical observations, such as Weibull distributions, and life limited settings for one or more engines in the agreement. In other embodiments, specific historical data is used to create a reliability characterization, such as those historical data that represents a certain operating mode and that that probability distribution is thus used for more specific forecasting by virtue of its basis more closely matching that of a given current engine's life. In example embodiments, as cumulative damage state changes are calculated, for the specific engines, and the confidence interval of t+n in multiple periods are forecasted and actual state is within those forecast intervals (e.g., dynamic set points which are determined by one or more of the optimizations above), average assumptions are replaced with the CDM change forecasts (e.g., for the purposes of contract margin management, work scope and requested change to asset operations via control settings, or asset assignment)”; Para 71 “Using the modelling tools, a prospective customer may be able to determine, for example, based on an asset portfolio of 100 aircraft 200 engines, and 15 spare engines, that a particular upgrade (e.g., changing high-pressure nozzles on 25 engines) over a certain percentage of the assets would give an economic benefit (e.g., enable the aircraft to handle a more profitable schedule more efficiently) over the lifetime of the assets. In example embodiments, we consider two cases wherein a first case is that the only data pertaining to maintenance of a first asset manufactured or serviced by a first provider makes up the average data and that the data pertaining to a second asset manufactured or serviced by a second provider is specific historical data pertaining to the specific asset and the planned use of that specific asset by the customer (e.g., flights of 100 aircraft between specific city pairs)”).

Regarding claim 23, the combination of Johnson, Cella, and Mollmann teaches the method of claim 1, while Johnson further teaches the variation model models variations of a single route gas turbine engine components(Johnson: Para 90 “The digital twins 141 and 142 represent the application of cumulative damage models to determine the states of different parts or subsystems within the engine at different points in time”; i.e. cumulative damage models encompass variation model) for the specific manufacturing process (Johnson: Para 282 “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades”; i.e. blades are consider as components manufactured via a single manufacturing process) and the specific wear case of a single route for the identified plurality of substantially identical gas turbine engine components (Johnson: Para 85 “The emulation and simulation system is used to calculate and orchestrate the assignment 123 of specific higher level systems 117 such as a plane, which has specific engines 121 which are comprised of specific subsystems 122 and parts 128 that are in turn operated 127 in a determined way by the optimizer 154 for efficiency and/or life consumption—with a duty or schedule 116 such as a route or sequence of routes with specified operations fly a short (e.g., one-hour flight) back and forth between two points”; i.e. the emulation and simulation system does take in consideration of a route), based on the measured plurality of substantially identical gas turbine engine components (Johnson: Para 25 “engine state estimation (e.g., including damage state estimation) is determined using cumulative damage models (CDMs) over historical, current, and future time horizons using historical data. The basis for these damage models may be historical observation of engine operations and resultant repairs to create probabilities of life such as Weibull distributions. In other instances. Physics based first principle engineering models are derived with, for example, thermodynamics, chemical and metallurgical analysts. The historical data may be aggregated from a plurality of sources, such as engine sensors, service shops, lab tests (image, chemical, physical measures), airline schedules and weather services, and stored in a structured data environment to create assumptions (e.g., for life cycling of specific parts, specific clustering of parts or subsystems as a function of how they jointly fail, or calculating probabilities of failure for specific parts). The data may be used for the setting of life limits (e.g., in cycles independently or in conjunction with metal temperatures or in conjunction with operating patterns or control patterns) and Weibull failure estimations of clustered parts or subsystems, or a cumulative damage model (or other state estimation of the current damage of that part or system at a specific point in time) of specific parts and subsystems”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668